Appeal from an order of the Supreme Court, Erie County (Peter J. Notaro, J.), entered June 7, 2005 in a personal injury action. The order, among other things, denied defendants’ cross motion for summary judgment dismissing the complaint.
Now, upon the stipulation of discontinuance of appeal signed by the attorneys for the parties on February 27, 2006, and filed in the Erie County Clerk’s Office on March 9, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Green, JJ.